Citation Nr: 1038765	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-28 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to August 
1968.  He is the recipient of numerous awards and decorations, 
including the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In February 2008, the appellant testified at a Board 
hearing at the RO.  In April 2008, the Board remanded the matter 
for additional evidentiary development.  

In May 2010, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 
7109; 38 C.F.R. § 20.901(a) (2010).  The requested opinion has 
been received and associated with the appellant's claims folder.  
In July 2010, a copy of the medical opinion was provided to the 
appellant and his representative, and they were offered the 
opportunity to present additional evidence or argument.  See 38 
C.F.R. § 20.903 (2010); see also Thurber v. Brown, 5 Vet. App. 
119 (1993).  In August 2010, the appellant's representative 
responded with written arguments in support of the appellant's 
claim.  


FINDING OF FACT

The appellant's left eye disability preexisted his period of 
active service and was not aggravated therein.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In an October 2002 
letter issued prior to the initial decision on the claim, VA 
notified the appellant of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  

In September 2007 and April 2008, VA provided the appellant with 
additional VCAA letters which included the notification 
requirements imposed by the U.S. Court of Appeals (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
issuance of these letters, the RO has reconsidered the 
appellant's claim, most recently in the June 2009 Supplemental 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
Statement of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).  

In addition to the notification letters discussed above, the 
evidence needed to substantiate the claim was discussed with the 
appellant and his representative in a conference held prior to 
February 2008 Board hearing.  See e.g. Bryant v. Shinseki, 23 
Vet. App. 488, 499 (2010).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has 
not argued otherwise.  The appellant's service treatment records 
are on file, as are all available post-service clinical records 
specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The appellant has also been afforded VA medical examinations in 
connection with his claim, most recently in October 2008.  38 
C.F.R. § 3.159(c)(4) (2010).  As set forth above, the Board has 
also obtained an advisory medical opinion from the Veterans 
Health Administration (VHA).  See 38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.901(a) (2010).  The Board finds that the medical opinion 
obtained is adequate.  The VHA opinion was provided by a 
qualified medical professional, a VA ophthalmologist, and was 
predicated on a full reading of all available records, including 
the service treatment records and the report of a May 2008 
physical examination of the appellant.  The examiner also 
provided a very detailed rationale for the opinion rendered.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) 
(2010).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.


Background

The appellant seeks service connection for a left eye disability.  
He contends that his left eye disability was incurred in or 
aggravated during active service, possibly as a result of a 
December 1966 incident in which he recalls sustaining shrapnel 
wounds to his face and right eye.  Alternatively, he contends 
that his left eye disability may be causally related to or 
aggravated by his service-connected right eye disability, post-
operative residuals of a pterygium.  

The record on appeal includes the appellant's service treatment 
records which show that at his August 1965 military enlistment 
medical examination, his uncorrected visual acuity was 20/20 in 
the right eye and 20/100 in the left eye.  The diagnosis was 
refractive error.  The appellant's physical profile included a 
"2" for his eyes and he was referred for a special eye 
examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the appellant on a 
scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service)).

Approximately two weeks later, the appellant underwent a special 
eye examination.  His uncorrected visual acuity was 20/25 in the 
right eye, and 20/200 in the left eye.  He was noted to have 
amblyopia ex anopsia in the left eye due to high hypermetropia 
and small angle strabismus.  The right eye exhibited a small 
nasal pterygium.  Despite these findings, the examiner noted that 
because the appellant's vision in his right eye was 20/25 without 
correction, he was visually qualified for retention in the United 
States Marine Corps.  

In-service treatment records show that the appellant was seen on 
numerous occasions in connection with both right and left eye 
complaints.  During an examination in May 1966, it was noted that 
the appellant had had a growth in the right eye for the past year 
which had grown considerably.  He thereafter reported pain and 
irritation in the right eye.  The diagnosis was pterygium, right 
eye.  

In November 1966, the appellant underwent ophthalmological 
evaluation.  The diagnoses were pterygium, right eye, and 
amblyopia, left eye.  He was hospitalized for excision of the 
pterygium.  On admission, it was noted that the appellant had a 
history of a growth in the right eye, slowly enlarging during the 
past year.  The appellant also reported that the visual acuity in 
his left eye had been very poor since his earliest memory.  
Examination showed visual acuity of 20/20 in the right eye and 
20/100 in the left eye, with a pterygium extending on to the 
right cornea.  The remainder of the examination was within normal 
limits.  The appellant underwent surgical excision of the right 
eye pterygium.  The diagnoses on discharge were pterygium, right 
eye; and amblyopia, left eye.

On post-operative follow-up examination in January 1967, the 
examiner noted slight regrowth of the right eye pterygium.  The 
impressions were rule out recurrent pterygium, right eye, and 
anisometropic amblyopia, left eye.  The examiner suggested that 
the appellant be relieved of line company duty due to his left 
eye amblyopia as it precluded good depth perception and comprised 
peripheral vision to the left, rendering him a hazard to himself 
and those depending on him in combat.  

In June 1967, the appellant sought treatment for blurry vision in 
the left eye.  It was noted that he had a history of left eye 
problems.  He was referred for ophthalmological evaluation, but 
apparently missed his appointment.  In July 1967, he sought 
treatment for burning in his eyes and blurry vision in his left 
eye.  It was noted that he had missed an eye appointment in June 
1967.

In January 1968, the appellant was examined in connection with 
his complaint that his right eye pterygium had returned.  At that 
time, his visual acuity was 20/15 in the right eye and 20/100 in 
the left eye.  The appellant was diagnosed as having a recurrent 
right eye pterygium.  He underwent surgical excision in March 
1968.  

At an ophthalmological examination in August 1968, the 
appellant's vision was 20/20 in the right eye and 20/200 in the 
left eye.  It was noted that the appellant's right eye pterygium 
had returned and excision was recommended.  

At his August 1968 military separation medical examination, the 
appellant was noted to have a recurrent pterygium in the right 
eye.  It was noted that previous surgery had not been a success 
and he wanted to seek treatment at a private facility.  The 
appellant's visual acuity was noted to be 20/20.  

In November 1974, the appellant submitted an application for VA 
compensation benefits, seeking service connection for a right eye 
disability.  

In connection with his claim, the appellant underwent a special 
VA eye examination in January 1975.  On examination, he reported 
that the visual acuity in his left eye had been poor for many 
years and correction was not possible.  He also reported a 
history of three surgical procedures to correct the vascular 
membrane growth in his right eye.  On examination, visual acuity 
was 20/20 in the right eye with minor corrective lenses.  Left 
eye vision 20/200 "with best correction."  There were no large 
scotomas or field defects.  The examiner noted clear lenses, 
normal fundi, and pupils equal, round, and reactive to light and 
accommodation.  The diagnoses included developmental amblyopia in 
the left eye and postoperative residuals of a right eye 
pterygium.

In an April 1975 rating decision, the RO granted service 
connection for post-operative pterygium of the right eye and 
assigned an initial zero percent disability rating.  (The rating 
for the appellant's service-connected right eye disability has 
since been increased to 10 percent, effective June 29, 2007).  
Service connection for a refractive error was denied on the basis 
that it was a constitutional or developmental abnormality, and 
not a disability for VA compensation purposes.  

In April 1999, the appellant underwent VA medical examination in 
connection with a claim for an increased rating for his service-
connected right eye disability.  He reported a history of 
surgical removal of a right eye lesion, with no visual problems.  
On examination, the appellant's far visual acuity was 20/50 in 
the right eye, corrected to 20/30.  The left eye was 20/400, 
corrected to 20/200.  Near visual acuity was 20/100 in the right 
eye, corrected to 20/60, and 20/400 corrected to 20/300.  Visual 
fields were normal to confrontation testing.  There was no 
diplopia reported.  There also was no afferent pupillary defect.  
Slit lamp examination of the left eye showed a clear cornea, deep 
anterior chamber, and clear lens.  Fundoscopic examination of the 
left eye showed a good full view reflex in the macula.  The 
inferior temporal macula showed a pigmentary disturbance without 
hemorrhaging.  The periphery, retina, and vessels all were 
remarkable.  The impressions were status post removal of a 
corneal lesion, right eye, probably a pterygium; hyperopia, both 
eyes, with probable ambiopia, left eye; and pigmentary 
maculopathy, left eye, probably an old episode of central serous 
choriodopathy, but the cause of his decreased vision in the left 
eye is most likely ambiopia.  

VA clinical records show that in March 2002, the appellant sought 
treatment for decreased vision in his left eye.  He indicated 
that approximately 20 years prior, he had experienced a gradual 
decreased in his left eye vision, but had never been told the 
etiology of his condition.  He reported that he had had fallen on 
the left side of his head but the VA examiner questioned whether 
this had occurred prior to the left eye vision loss and if there 
was any relationship between the reported head injury and vision 
loss.  Examination showed that the appellant's distant visual 
acuity with correction was 10/200 in the left eye.  There was no 
improvement in the left eye with pinhole or eccentric viewing.  
The appellant's near visual acuity with correction was 0.35/8.0M# 
in the left eye.  The appellant's visual fields were within 
normal limits to confrontation.  The appellant's pupils were 
equal, round, and reactive to light and accommodation with an 
afferent pupillary defect in the left eye.  His extraocular 
movements were full.  There was no central scotoma in the left 
eye.  The assessment was visually impaired left eye (20/400) due 
to unknown etiology with an afferent pupillary defect and color 
deficient.

The appellant was afforded a VA medical examination in July 2002.  
He complained of reduced left eye vision which had worsened 
gradually in the prior 10-20 years.  The appellant related his 
left eye problems to head and eye trauma 30 years ago during his 
military service in Vietnam.  The examiner noted that the claims 
folder was not available for review.  On examination, the 
appellant's distant visual acuity without correction was "count 
fingers at three feet" in the left eye with no improvement on 
correction.  Near vision in the left eye was 20/800.  There was 
no afferent pupillary defect in either eye.  The VA examiner 
stated, "Visual field testing was impossible to conduct in the 
left eye secondary to [a] significant reduction of vision."  
Slit lamp examination showed normal conjunctiva and a clear left 
cornea.  The anterior chamber was deep and quiet and the iris was 
normal.  There were 1+ nuclear sclerotic changes.  The appellant 
stated that he could not differentiate colors on color testing 
due to reduced left eye vision.  Fundus examination showed dull 
foveal reflex in the left eye and retinal pigment epithelial 
mottling in the temporal macula without associated drusen, sub-
retinal fluid, or hemorrhage.  Peripapillary atrophy was seen 
around the optic disc with no pallor.  The retinal vessel and 
periphery were unremarkable.  The impression was reduced visual 
acuity in the left eye, etiology unclear.  The examiner noted 
that the examination had shown no apparent pathology consistent 
with the level of visual acuity in the appellant's left eye.  He 
indicated that he was unable to explain the reduction in left eye 
vision since the last examination.  He indicated that he would 
need to review the appellant's medical records to learn the level 
of visual acuity in the remote past.  

Private clinical records show that in September 2002, the 
appellant sought treatment, reporting that he had been wounded in 
Vietnam and that he had had four surgeries to remove shrapnel and 
scar tissue in this right eye.  He also stated that he had lost 
the vision in his left eye.  Physical examination showed intact 
extraocular movements, pupils equal, round, and reactive to light 
and accommodation, and lids, conjunctivae, corneas, and irises 
all within normal limits.  The examiner's impressions are 
difficult to interpret given that the handwriting is virtually 
illegible, but they appear to include early cataract, left eye.  

At a VA medical examination in December 2002, the appellant 
complained of worsening left eye vision.  He reported that his 
reduced left eye vision was associated with an in-service head 
injury in 1967.  The VA examiner reviewed the appellant's claims 
file, including his service treatment records and VA treatment 
records.  Physical examination showed distant visual acuity 
without correction as "count fingers at 10 each" in the left 
eye.  There was no correction in left eye vision with refraction.  
There was a 1+ afferent pupillary defect in the left eye.  The VA 
examiner noted that he could not test the appellant's 
confrontation visual field in the left eye due to the significant 
vision reduction in that eye.  Slit lamp examination showed a 
normal cornea, a deep and quiet anterior chamber, a normal iris, 
and 1+ nuclear sclerotic changes.  Intraocular pressure was 16.  
Dilated fundus examination showed a cup-to-disc ratio of 0.15, 
normal retinal vessel, and a far periphery.  There was a dull 
foveal reflex and retinal pigment epithelia mottling in the 
temporal macula of the left eye.  The VA examiner stated that it 
was unclear why the appellant's left eye visual acuity had 
declined in the past 20-30 years.  He also stated that it was 
possible that the appellant's present left eye visual acuity had 
a "functional origin."  A magnetic resonance imaging (MRI) scan 
of the appellant's orbits showed normal orbit contents and optic 
pathway.  The examiner's impression was reduced left eye vision 
of unclear etiology.

In a May 2003 memorandum, a VA physician indicated that he had 
reviewed the appellant's claims file and medical records, 
including his service treatment records.  He concluded that the 
appellant's impaired left eye vision had been neither caused nor 
aggravated by his active service.  He explained that he had based 
his opinion on the variability of the appellant's left eye visual 
acuity in service, the lack of pathology in the left eye, and the 
presence of impaired visual acuity on entering service.  

In a January 2004 statement, the appellant recalled that he had 
been wounded while participating in Operation CORTEZ in December 
1966, receiving shrapnel to his face and right eye.  The 
appellant recalled that he had been evacuated to Da Nang Naval 
Hospital where the shrapnel and a right eye growth were removed 
surgically.  After a three week period of hospitalization, he was 
returned to duty.  The appellant also stated that there were no 
medical records of this injury.  He stated further that he had 
been told by a private physician that "my battle injury could 
have caused the blindness in my left eye from head trauma."  

On VA fee basis examination in June 2007, the appellant's 
complaints included burning, watering, and irritation in both 
eyes, worse on the right, as well as blurred vision with reading 
and glare with night driving.  The appellant stated that he had 
trouble at work due to his vision problems because he could not 
distinguish between different colored wires.  He also stated that 
"the vision in his left eye is bringing down the vision in his 
right eye."  He reported that he had been "stunned" by a 
mortar round while on active service in Vietnam when he believed 
that he had been hit in the head.  He stated that he had 
experienced blurry vision ever since this in-service incident.  

On examination, the appellant's distance vision with and without 
correction was "hand motion" in the left eye.  There was full 
ocular motility without deviations and normal pupils without 
afferent pupillary defect.  It was noted that the appellant was 
unable to do color testing in the left eye because he could not 
see the color plates at all.  Slit lamp examination showed normal 
lids, lashes, conjunctivae, anterior chambers, and irises.  The 
appellant's lenses had early nuclear sclerotic cataracts.  The 
left cornea was normal.  Dilated fundoscopic examination showed 
cup to disc ratio of 0.2, sharp and well-perfused discs, and "a 
few small collapsed pigment epithelial defects approximately one-
half disc diameter from the center of the fovea."  The VA 
examiner noted that objective measurements of optic nerve 
function on the left eye were normal, excluding vision.  This 
examiner also noted that macular degeneration could not explain 
the severe left eye vision loss.  The diagnoses included dramatic 
loss of central and peripheral vision in the left eye of unclear 
etiology, possibly due to posttraumatic stress disorder (PTSD), 
and non-exudative macular degeneration.  The examiner, however, 
ultimately concluded that the etiology of the appellant's loss of 
vision was unexplained.  

At his February 2008 hearing, the appellant testified that he had 
had some problems with his left eye prior to service, but that 
his condition had "advanced a lot when I was in the service."  
The appellant specifically recalled that his left eye condition 
became most noticeable after he underwent surgery on his right 
eye in Vietnam.  He explained that is right eye was covered by a 
patch after the surgery and that he could barely function due to 
the poor visual acuity in his left eye.  The appellant theorized 
that his eye condition may have been aggravated by multiple eye 
surgeries or "excessive radiation situations in Vietnam."  
Transcript at page 6.

On VA examination in May 2008, the appellant complained of a 
significant reduction in left eye vision which had worsened 
gradually in the past 20 years.  He reported possible head trauma 
during active service in Vietnam.  The VA examiner reviewed the 
appellant's claims file, including his service treatment records 
and VA medical records.  Objective examination showed that the 
appellant's distant visual acuity without correction was hand 
motion in the left eye and no improvement with correction.  There 
was no apparent pupillary defect.  It was impossible to test 
confrontation of visual fields in the left eye due to significant 
reduction of vision.  Slit lamp examination in the left eye 
showed a normal cornea, clear conjunctiva, deep and quiet 
anterior chamber, normal iris, and clear visual axis.  Dilated 
fundus examination of the left eye showed multiple retinal 
pigment epithelial clumps in the temporal macula which did not 
extend to fovea.  The left eye optic nerve appeared normal.  
Retinal periphery and retinal vessels were normal in the left 
eye.  In recording her impressions, the examiner noted that the 
appellant had retinal pigment epithelial changes in both eyes, 
more pronounced on the left.  She noted that it was possible that 
the retinal pigment epithelial changes were secondary to early 
age-related macular degeneration.  She also noted that these 
changes were not consistent with a diagnosis of amblyopia, 
particularly in the left eye.  The examiner indicated that the 
appellant's left eye retinal pigment epithelial changes "may 
be" secondary to old retinal commotion secondary to eye or head 
trauma.  This examiner noted, however, that the level of macular 
changes and visual acuity in the left eye "are not 
coordinating" because the level of macular changes should have 
resulted in better visual acuity in the left eye than hand 
motion.  Ultimately, the examiner concluded that it was unclear 
why the appellant's visual acuity in the left eye had declined.  
She noted that the appellant had a history of amblyopia, obscure 
head trauma, and possible early macular degeneration.  
Nonetheless, she indicated that she could not justify or explain 
the appellant's current visual acuity in the left eye based on 
his medical history or his current eye examination.  Therefore, 
she indicated it was possible that the appellant had a 
physiological vision loss in the left eye.  

In a June 2010 memorandum, a VA ophthalmologist responded to the 
Board's request for a medical opinion in the appellant's case.  
After reviewing the record on appeal, she noted that the 
appellant had a history of pterygium in the right eye for which 
he was service-connected and receiving a 10 percent disability 
rating.  She also noted that the appellant had a history of 
amblyopia in the left eye which had been present at the time of 
his enlistment medical examination.  She noted that his best 
corrected vision on enlistment was 20/100 in the left eye and 
that his most recent documented vision was hand motion only.  

The examiner noted that she had been asked to provide an opinion 
as to whether the left eye disability identified at the time of 
the appellant's enlistment examination had increased in severity 
during his period of active service beyond its natural 
progression.  In answering the posed question in the negative, 
the examiner explained that amblyopia, once established, was not 
typically progressive.  Rather, she explained that it is a 
condition which results from poor vision in one eye relative to 
the other while the visual pathways are forming.  The eye that 
presents a blurrier image to the brain will not develop the 
appropriate pathways unless the underlying problem is treated, as 
with glasses, cataract surgery, or correction of eye 
misalignment).  This treatment must occur within the formative 
years, typically before the age of 9 to 12 in order to improve 
vision.  Any amblyopia that is present after 12 years of age 
typically does not improve or progress from that point onward.  

With respect to the question of whether the appellant's left eye 
decreased visual acuity was causally related to or aggravated by 
his service-connected right eye disability, the VA 
ophthalmologist indicted that in reviewing the claims folder, she 
did not see any reason that the appellant's left eye decreased 
visual acuity should be causally related to or aggravated by his 
service-connected right eye disability.  She explained that 
although recurrent pterygia could cause ocular irritation, it 
would not cause vision loss in the fellow eye.  

With respect to the question of whether the appellant exhibited 
any other left eye pathology, such as macular degeneration, which 
is causally related to or aggravated by his service-connected 
right eye disability, the examiner responded in the negative.  
She noted that recent ophthalmic examinations documented retinal 
pigment epithelial clumping in the temporal macula of the left 
eye, which was outside the fovea in the left eye.  She explained 
that this was consistent with a diagnosis of mild age related 
macular degeneration.  Of note, the appellant also exhibited a 
pigment clump in the right eye which would further support this 
conclusion.  Additionally, she explained that such a condition 
would not typically cause a vision loss from 20/100 to hand 
motion.  Moreover, with a loss of vision to this level that was 
attributed to retinal findings, there would typically be a 
relative afferent pupillary defect present which the appellant 
did not have.  

Finally, the VA ophthalmologist noted that she had considered 
whether the appellant's left eye disability could be from a head 
injury he sustained during combat.  She explained that cortical 
vision loss could cause a loss of vision to the hand motions 
level without a relative afferent pupillary defect.  In this 
case, however, she noted that an MRI of the appellant's orbit and 
brain was performed in February 2003 to rule out any cortical 
reasons for vision loss and the results were normal, ruling out 
this etiology.


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

A veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304 (2010).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b) (2010).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

Turning to the merits of the claim, the Board notes that the 
record on appeal includes the appellant's August 1965 military 
enlistment medical examination report which notes uncorrected 
visual acuity in the left eye of 20/100.  A special eye 
examination was conducted two weeks later in light of these 
findings.  That examination revealed uncorrected visual acuity of 
20/200 in the left eye, with amblyopia ex anopsia.

In view of this evidence of a left eye disability at the time of 
service enlistment, the Board finds that the presumption of sound 
condition at service entrance does not attach in this case.  See 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit has 
held that in cases such as this, where a preexisting disorder is 
noted upon entry into service, the appellant cannot bring a claim 
for service connection for that disorder, but may bring a claim 
for service-connected aggravation of that disorder.  In such 
cases, the burden falls on the appellant to establish aggravation 
under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, however, the burden shifts to the government 
to show a lack of aggravation by establishing that the increase 
in disability is due to the natural progress of the disease.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Board concedes that the appellant's preexisting 
left eye amblyopia was symptomatic during active duty, as 
manifested by measurements of decreased visual acuity.  As set 
forth above, service treatment records corresponding to the 
appellant's period of active duty document decreased visual 
acuity in the left eye of between 20/100 and 20/200 at service 
entrance, as well as a finding of amblyopia.  Similar 
measurements of left eye visual acuity were recorded during 
service in November 1966, January 1968, and August 1968, with 
continued notations of amblyopia.  The appellant's August 1968 
military separation examination report, incongruously, noted 
visual acuity of 20/20 although a January 1975 VA medical 
examination confirmed the continued presence of developmental 
amblyopia in the left eye producing visual acuity of 20/200, a 
measurement consistent with that present at service entrance and 
during active duty.  

On the basis of all the evidence of record pertaining to the 
manifestations of the appellant's left eye disability prior to, 
during, and subsequent to service, the Board concludes that the 
evidence of record does not show that the appellant's underlying 
preexisting left eye disorder increased in severity during active 
service.  38 U.S.C.A. 1153, (West 2006); 38 C.F.R. 3.306 (2010).  
As set forth above, the appellant's visual acuity is not shown to 
have worsened during his period of active duty, nor had it 
worsened at the time of the January 1975 VA medical examination.  
Further, although the appellant was repeatedly examined during 
service, as well as at a post-service VA medical examination in 
January 1975, his underlying amblyopia was not noted to have 
increased in severity.  Under these circumstances, the Board 
finds that the presumption of aggravation is not for application, 
nor does the record on appeal otherwise contain probative 
evidence of in-service aggravation.  See Beverly v. Brown, 9 Vet. 
App. 402, 405 (1996).

The Board notes that this conclusion is consistent with the June 
2010 VHA obtained by the Board.  As noted, a VA ophthalmologist 
concluded, after a complete review of the claims folder, that the 
appellant's preexisting left eye disability, amblyopia, was not 
aggravated during service beyond the natural progression of the 
disease.  She explained that amblyopia, once established, was not 
typically progressive.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered by a 
medical professional who has specialized expertise to opine on 
the matter at issue in this case.  In addition, the 
ophthalmologist addressed the appellant's contentions, based her 
opinion on a review of the claims folder, including the most 
pertinent evidence therein, and provided a detailed rationale for 
her opinion.  Finally, the Board notes that there is no probative 
medical evidence of record which contradicts this medical opinion 
to the extent she concludes that the appellant's preexisting left 
eye disability was not aggravated during service.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors 
for determining probative value of medical opinions).  Indeed, 
her conclusion is similar to that reached in May 2003 by a 
different VA physician who conducted a review of the appellant's 
claims folder and likewise concluded that the appellant's 
preexisting left eye disability had not been aggravated during 
service.  

The Board has carefully considered the appellant's contentions to 
the effect that his preexisting left eye disability may have been 
aggravated during service as a result of a combat injury he 
sustained or as a result of surgeries performed on his right eye.  
He also recalls that his left eye visual acuity decreased during 
active service after he underwent right eye surgery.  Lay 
testimony is certainly competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  
Laypersons, however, are generally not capable of opining on 
matters requiring medical knowledge, such as aggravation of a 
disorder such as amblyopia.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The appellant is also a combat veteran who is entitled to the 
evidentiary presumption set forth in 38 U.S.C.A. § 1154(b) (West 
2002).  The provisions of 38 U.S.C.A. § 1154(b), however, can be 
used only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).

As set forth above, the medical expert consulted by the Board in 
2010 explained that diagnostic testing had ruled out a head 
injury or trauma as an explanation for the appellant's left eye 
vision loss.  She also explained that the appellant's left eye 
disability was not causally related to or aggravated by his 
service-connected right eye disability.  Additionally, although 
the Board has considered the appellant's recollections regarding 
his in-service decreased visual acuity, the Board finds that the 
objective medical evidence, particularly measurements of visual 
acuity, are entitled to more probative weight than his own 
perceptions of his visual acuity in determining whether the 
preexisting left eye disability was aggravated during service.  

The Board also finds that there is no other basis on which to 
award service connection for a left eye disability.  In that 
regard, the record on appeal does contain notations of left eye 
pathology other than decreased visual acuity and amblyopia.  For 
example, a June 2007 fee basis examination notes a diagnosis of 
dramatic loss of central and peripheral vision in the left eye of 
unclear etiology, possibly due to posttraumatic stress disorder 
(PTSD).  Additionally, a May 2008 VA medical examination report 
notes the presence of left eye retinal pigment epithelial changes 
which "may be" secondary to macular degeneration or old retinal 
commotion secondary to eye or head trauma.  It is well 
established, however, that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a sufficient 
basis upon which to support a claim.  See e.g. McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion 
that "it is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus).  Given 
the speculative nature of these medical opinions, the Board finds 
that they are of limited probative value and do not outweigh the 
June 2010 VHA opinion.  The Board further notes that there is no 
other medical evidence of equal or greater probative weight, 
including the speculative medical evidence discussed immediately 
above, which would provide a basis upon which to grant service 
connection for a left eye disability.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

The Board has also considered the appellant's contentions to the 
effect that he had been told by a private physician that "my 
battle injury could have caused the blindness in my left eye from 
head trauma."  The Board finds that the appellant's statements 
in this regard do not outweigh the June 2010 VHA opinion.  First, 
it is well established that a claimant's lay statements relating 
what a medical professional told him, filtered as they are 
through a lay person's sensibilities, are simply too attenuated 
and inherently unreliable to constitute competent evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Additionally, given the speculative nature of the opinion of the 
appellant's private physician, it is of limited probative value.  
McLendon, 20 Vet. App. at 83; Warren, 6 Vet. App. at 6.  

In summary, the Board finds that the appellant's left eye 
amblyopia with decreased visual acuity preexisted his active 
service and was not aggravated therein.  Moreover, the most 
probative establishes that the appellant currently has no other 
left eye disability which is causally related to his active 
service or any incident therein, nor one which is causally 
related to or aggravated by his service-connected right eye 
disability.  As the preponderance of the evidence is against the 
claim of service connection for a left eye disability, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left eye disability is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


